DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 5-11 and 15-16
Authorization for this examiner’s amendment was given in an interview with Farhad Shir on 07/15/2021.

Status of Claims
	Claims 1-4 and 12-20 were rejected in Office Action mailed on 03/29/2021.
	Applicant filed a response, amended claims 1, 3, 15-16, and 20, and canceled claim 17.
	Claims 1-4, 12-14, and 18-20 are currently pending in the application. Claims 5-11 and 15-16 have been canceled by an Examiner’s amendment as set forth above. 
	
Allowable Subject Matter
Claims 1-4, 12-14, and 18-20 are allowed over the closest prior art of record Yamada.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in combination with the amendments filed on 06/29/2021 are persuasive to overcome the prior art of record. Specifically, Applicant amended claim 1 and incorporated all the features of dependent claim 17, which was previously objected as being dependent upon rejected claim 1, but allowable if rewritten in independent form. In addition, the features of claims 15-16 to which claim 17 refers were incorporated into independent claim 1. Moreover, the arguments and amendments are sufficient to overcome the prior 112 rejection and objection to the drawings. With regards to the prior art rejection, the prior art does not teach or suggest the specifics of wherein the first connecting part further includes another through holes that respectively overlap with another through holes of the second connecting part in the direction that the connecting member faces the energy storage devices, and wherein, in the direction that the connecting member faces the energy storage devices, second fixing members pass through the respective another through holes of the first connecting part and the second connecting part to couple the connecting member to theSerial No. 16/219,7313 GSYA55intermediate member. 
Therefore, after further hints in the prior art, it would not have been obvious to modify or combine the teachings of Yamada to have arrived at the presently claimed invention.
In light of the above, Claims 1-4 , 12-14, and 18-20 are passed to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723